Citation Nr: 0118048	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
recurrent right shoulder dislocation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1985 to June 1989 
and from March 1994 to March 1996.  The veteran had an 
additional period of active duty, the dates of which have not 
been confirmed.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, wherein service connection was granted 
for recurrent right shoulder dislocation and a zero (non-
compensable) evaluation was assigned.  A December 1998 rating 
decision increased the evaluation to 30 percent and the 
veteran continued his appeal.

In October 1999 the veteran's claims file was permanently 
transferred to the RO in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been received by the RO.

2.  Beginning October 30, 1997,  the veteran's recurrent 
right shoulder dislocation is manifested arm elevation to a 
degree midway between the side and shoulder level, 
instability, poor endurance, and painful motion.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent have been met 
for the period beginning October 30, 1997.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice through 
correspondence, the rating decisions, and the statement of 
the case as to the specific type of evidence needed to 
substantiate his claim.  In addition, VA treatment records 
have been obtained and incorporated into the claims file and 
findings of the VA examination have been associated with the 
claims file.

Factual Background

Service medical records show that the veteran dislocated his 
right shoulder while loading radios off a truck.  The veteran 
is right hand dominant.

An April 1998 rating decision granted service connection 
based on service medical records and a zero percent 
evaluation was assign based of his failure to appear for a 
scheduled VA examination.

Progress notes from the VA Medical Center (VAMC) in San Juan 
show that in January 1998 the veteran  complained of 
discomfort with all right shoulder movement.  In February 
1998 the veteran's right shoulder was tender on palpation 
with guarding in the sternocleidomastoid area.  In April 1998 
he complained of hand numbness that had lasted several days 
and was examined for possible nerve impingement.

The veteran underwent a VA examination in September 1998 at 
which time he complained of severe pain in the right anterior 
shoulder that would pop out of place and dislocate.  He 
related a history of 4 dislocations in the past year with 2 
reductions performed by VA physicians and 2 self-induced 
reductions.  On examination range of motion tests of the 
right shoulder revealed abduction and flexion to 75 degrees, 
internal and external rotation minus 50 degrees, painful 
motion with all right shoulder movement, instability, severe 
crepitation, and severe limitation of motion of the right 
shoulder due to pain secondary to spontaneous subluxation.  
There was no evidence of weakness, tenderness, edema or 
effusion of the right shoulder.  The examiner noted severe 
tenderness and crepitation, abnormal movement and a guarding 
of movement.

In a December 1998 rating action the RO increased the 
evaluation of the veteran's service-connected recurrent right 
shoulder dislocation to 30 percent disabling.

VA outpatient treatment records associated with the claims 
folder reveal that  in August 1999, the veteran requested a 
complete physical examination due to chronic shoulder pain 
and recurrent dislocation of the right shoulder.  On 
examination of the right shoulder, he had marked limitation 
of movement with crepitation on all movement and mild 
tenderness in all areas of the right shoulder.  The results 
of a September 1999 MRI indicate the veteran's shoulder had 
changes consistent with degenerative and post-traumatic 
change of the glenoid labrum and a partial labral tear; Hill-
Sachs deformity and glenoid changes consistent with recurrent 
dislocation, and small effusion that was likely to be 
tendinosis.  In March 2000, he requested medication for 
recurrent right shoulder pain.  Objectively, the shoulder was 
not swollen, but was slightly tender with limitation of 
motion in all directions.  In April 2000, it was reported 
that he was missing 20 degrees of internal and external 
rotation, and 10 degrees of adduction.  During a May 2000 
outpatient evaluation, the examiner remarked that he was 
unable to test the right upper extremity due to pain in the 
right shoulder.  The pain measured 4-5 on a scale of 10; 
however, the examiner observed that there was anterior, 
posterior and inferior instability of the right shoulder.  It 
was opined that the veteran had right shoulder tendinitis, 
mild rotator cuff tear and labral tear, and would benefit by 
physical therapy.  Following physical therapy sessions, it 
was noted in June 2000 that right should flexion was to 60 
degrees, and abduction was to 65 degrees.

The veteran underwent a VA examination in July 2000.  He 
reported instability in the right shoulder and dislocation of 
the shoulder as recent as June 2000.  On examination the 
right shoulder was intact with anterior and posterior 
instability.  He related that he was right hand dominant.  
There was no edema or crepitation, but there was tenderness 
with palpation of the anterior AC joint.  Passive elevation 
of the right shoulder was to 54 degrees with forward motion 
(flexion) and to 46 degrees with lateral motion.  Active 
motion with two repetitions was to 50 degrees with forward 
motion and to 42 degrees with lateral motion.  Active motion 
with resistance was to 34 degrees with forward motion and 
with lateral motion.  The veteran had pain with all movements 
of the right shoulder, which was localized to the anterior AC 
joint.  Endurance of the right shoulder was poor and flare-
ups were more than likely to occur and would be accompanied 
by increased pain and decreased range of motion and 
endurance.  The veteran was unable to perform internal or 
external rotations of the right shoulder.  The impression on 
the X-ray report was: normal right shoulder.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran's recurrent right shoulder dislocation is 
currently evaluated as 30 percent disabling pursuant to 
Diagnostic Code 5201, limitation of arm motion.  Under this 
Code, limitation at the shoulder level warrants a 20 percent 
evaluation for both the major and minor arm.  Arm limitation 
to midway between the side and shoulder level warrants a 30 
percent evaluation for a major arm and a 20 percent 
evaluation for a minor arm.  Arm limitation to 25 degrees 
from the side warrants a 40 percent evaluation for a major 
arm and 30 percent evaluation for a minor arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45. 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The Board notes that there are other diagnostic codes for 
evaluation of shoulder and arm disability that provide for 
disability ratings greater than 30 percent for the dominant 
arm. However, in this case, there is no evidence of ankylosis 
of the scapulohumeral articulation to warrant evaluation 
under Code 5200. In addition, there is no evidence of flail 
shoulder, false flail joint, or fibrous union of the humerus 
to warrant a rating greater than 30 percent under Code 5202. 
Therefore, the Board finds that the veteran's right shoulder 
disability is most appropriately evaluated under Code 5201. 
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

Inasmuch as this is an appeal of an initial evaluation, the 
Board must consider the appropriateness of applying separate 
evaluations for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).

In the present case, the Board has considered all of the 
evidence and finds that beginning October 30, 1997, the 
veteran's disability more nearly approximates the criteria 
for a of 40 percent evaluation for limitation of motion of a 
major arm.  

The findings of the September 1998 VA examination report 
indicate the veteran's right shoulder demonstrated abduction 
and flexion that was slightly less than to shoulder level.  
Since these findings indicate right shoulder motion is 
greater than midway between the side and shoulder level, the 
criteria for a 30 percent evaluation for a dominant arm are 
met.  However, once the disability is evaluated in view of 
DeLuca, evidence in the VA examination report and VAMC 
medical records, which documents the veteran's painful 
motion, instability, and weakness, is sufficient to warrant a 
40 percent evaluation.  The VA examination report dated in 
July 2000 shows a greater decrease in the veteran's right 
shoulder motion.  Specifically, it falls closely within the 
range of midway between the side and shoulder level, 
particularly after a couple of repetitions and with 
resistance.  These findings put the level of disability 
squarely within the criteria for a 30 percent evaluation for 
a major arm without consideration even being given to DeLuca.  
Id.  Once DeLuca is considered and the veteran's painful 
motion, instability, poor endurance, and flare-ups are 
factored into the total disability picture, a 40 percent 
evaluation for a major arm is warranted.  A 40 percent 
evaluation is the maximum allowed under Diagnostic Code 5201.  
Under DeLuca, additional disability is considered with 
evidence of functional loss due to pain, fatigue, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Based on the foregoing, the preponderance of the evidence 
favors an evaluation of 40 percent, and no more, for the 
veteran's recurrent right shoulder dislocation beginning 
October 30, 1997, and to this extend the claim is granted.


ORDER

of the criteria for a rating of 40 percent, and no more, for 
recurrent right shoulder dislocation is warranted from 
October 30, 1997.  To this extent the appeal is allowed, 
subject to the controlling criteria applicable to the payment 
of monetary benefits. 


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

